Citation Nr: 0414867	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for hernia.

3.  Entitlement to service connection for a cyst on the head.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to March 
1956.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge on December 16, 2003.  A 
transcript of that hearing has been associated with the 
claims folder.  During the hearing, the record was held open 
for an additional 30 days to allow the veteran to submit 
evidence directly to the Board in support of his appeal.  
Subsequently the veteran submitted to the Board VA outpatient 
treatment reports dated from 1992 to 2001 and a statement 
from his spouse dated in December 2003.  The veteran waived 
initial consideration of this evidence by the RO.    
Accordingly, this evidence has been accepted by the Board 
pursuant to the authority under 38 C.F.R. § 20.1304(a) (2003) 
and it will be considered by the Board in connection with its 
adjudication of the issues on appeal.


FINDINGS OF FACT

1.  The current existence of chronic bronchitis is not 
supported by competent medical evidence.

2.  The current existence of a hernia is not supported by 
competent medical evidence.



3.  The current existence of a cyst on the head is not 
supported by competent medical evidence.


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  A hernia was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  A cyst on the head was not incurred in or aggravated by 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA); 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  38 U.S.C.A. §§ 5103, 5103A.  


Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims remain pending a final decision of 
the Board.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The current standard of review is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the evidence.  
See 38 U.S.C.A. § 7104.  When there is an approximate balance 
of the evidence regarding the merits of an issue material to 
the determination, the benefit of the doubt in resolving the 
issue shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As alluded to above, the VCAA eliminated the previous 
standard, in which claims were required to be well grounded.  
The veteran's claims were originally denied as not being well 
grounded in a June 2000 RO rating decision, prior to the 
enactment of the VCAA.  However, the veteran was subsequently 
advised that his claims would be readjudicated under the 
VCAA, and the record shows that the RO applied the current 
standard in adjudicating the claims in the January 2002 
rating decision on appeal.  Accordingly, the Board finds that 
the RO's readjudication of these claims in January 2002 was 
in compliance with section 7(b) of the VCAA.  See VAOPGCPREC 
3-2001, dated January 21, 2001; cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board will apply the current standard of review in 
adjudicating the issues on appeal.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In September 2001, the RO sent the veteran a letter detailing 
the requirements of the VCAA, including the responsibilities 
of the VA and the veteran with respect to obtaining evidence.  
The veteran was specifically informed of the evidence needed 
to substantiate his claims for service connection for the 
bronchitis, hernia and cyst disorders, and that the RO would 
assist him in obtaining evidence if he provided the proper 
information and release forms (VA Form 21-4142, enclosed with 
the letter), to include for any private medical records from 
a physician (Dr. M. H., M.D.) he identified on his April 2000 
claims form as a doctor who treated him for bronchitis since 
1998.  In addition, the veteran was provided notice of the 
evidence generally required to establish entitlement to 
service connection, e.g., service medical records to show 
event in service causing injury or disease, VA medical 
treatment records to show current disability, and medical 
examination/opinion evidence establishing a relationship 
between current disability and injury/disease in service.  He 
also was advised of the information and/or evidence he could 
provide to further develop his claim.

Additionally, the record shows that the veteran was notified 
of the relevant law and regulations governing entitlement to 
service connection in the March 2003 statement of the case 
furnished to him in connection with this appeal.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claims.  In this regard, it appears that 
all identifiable and available service and post-service 
medical records have been obtained and are associated with 
the claims file pursuant to the development efforts 
undertaken by the RO throughout the course of this appeal.   
In particular, as alluded to in the Introduction, recent VA 
outpatient treatment records have been added to the file.  
There is no indication that there exists any other evidence 
that has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.  See Wensch v. Principi, 15 Vet. App. 362 
(2001) [citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
for the holding that VCAA does not apply where there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].

The Board additionally observes that under the circumstances 
here presented, there is no duty on the part of VA to obtain 
a medical nexus opinion.  See 38 C.F.R. § 3.159 (2003); see 
also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  That 
is, in the absence of competent evidence showing the current 
existence of the claimed disabilities any attempt to obtain a 
medical nexus opinion would obviously be useless.  Further, 
any such opinion would of necessity be based on the veteran's 
own recollection of events in service; the Court has held 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  As noted 
above, he requested and was granted a personal hearing before 
the undersigned Veterans Law Judge in December 2003.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2003).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) 
(2003). In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b). When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

At the outset of its discussion, the Board notes that a 
portion of the veteran's service medical records are missing 
and are presumed to have been destroyed in a July 1993 fire 
at the National Personnel Records Center (NPRC).  The report 
of the veteran's discharge physical examination conducted in 
March 1956 is, however, of record.  

The Court has held that in cases where service records once 
in the hands of the government are lost or unavailable, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claims will be 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

1.  Entitlement to service connection for bronchitis.

The veteran seeks entitlement to service connection for 
bronchitis.  In essence, he contends that he was diagnosed as 
having chronic bronchitis during service.  He contends 
further that this same condition has continued to bother him 
over the years since service.

Factual background

As noted above, a portion of the veteran's service medical 
records are unavailable; however, the discharge exam of March 
1956 is on file and this document is entirely negative for 
any findings reflecting a history of treatment in service for 
bronchitis or for a clinical diagnosis for this condition.

There are no pertinent medical records for the several 
decades after the veteran left military service in 1956.  VA 
outpatient treatment reports reflect initial treatment for 
respiratory complaints in January 1993, then assessed as a 
post nasal drip.  At that time the clinician recorded a 
history of chronic bronchitis for the past 40 years.  Later-
dated reports denoted treatment for the veteran's complaints 
of chronic cough, sinus headaches and congestion, and other 
symptoms compatible with upper respiratory infections (URI).  
A report dated in April 1995 denoted the veteran's history of 
having pneumonia in 1949 or 1950, while a report dated in 
March 2001 recorded the veteran's medical history as 
significant for a chronic cough for the past 40-50 years.  
Additionally, a report dated in September 2000 indicated that 
a chest X-ray completed in June 2000 was normal.  

VA outpatient report dated in May 2000 indicated that the 
veteran's URI symptoms were likely of viral or allergy 
etiology.  However, there are also reports dated in April 
1993 and June 2000 that denoted suspect involvement of 
heartburn/reflux disease as possibly responsible for the 
veteran's chronic cough.

The record on appeal shows that the veteran filed his 
original claim for service connection in April 2000, over 
four decades after his discharge from military service.  

In support of his claim, the veteran submitted a statement 
from his wife dated in December 2003, wherein she expressed 
personal knowledge of him having a chronic cough while they 
were dating in 1954, while he was still in the Army.  
She also expressed that he still has this problem presently.  

Discussion

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) competent medical 
evidence of a current disability; (2) evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the in-service disease/injury and 
the current disability.  See Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
recent medical records are unclear as to the nature of the 
veteran's cough.  Crucially, there appears to be no competent 
medical diagnosis of bronchitis of record.  To the extent 
that the medical records reflect the veteran's own statements 
to the effect that he has chronic bronchitis, it is entitled 
to no weight of probative value.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of a current 
disability, as shown by the medical evidence in this case, 
the veteran's claim of entitlement to service connection for 
chronic bronchitis may not be granted.  See Degmetich, supra; 
see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

Accordingly, Hickson element (1), a current disability, has 
not been met and the veteran's claim fails on that basis.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The Board will therefore address the remaining Hickson 
elements.

Regarding the second Hickson element, there is no competent 
evidence suggesting in-service incurrence or aggravation of 
the claimed bronchitis.  The Board has considered the fact 
that a portion of the veteran's service medical records are 
missing, but finds it significant that the March 1956 
discharge exam was entirely negative for any findings 
reflecting a history of treatment in service for bronchitis 
or a clinical diagnosis of bronchitis on that exam.  The 
Board finds that the pertinently negative service discharge 
exam weighs heavily against a finding of in-service 
incurrence or aggravation of bronchitis.  

Moreover, there is the matter of the decades long delay in 
seeking either medical treatment or VA benefits for the 
claimed bronchitis.  As noted above, the veteran did not seek 
medical treatment for the claimed disability until 1993, and 
he did not file a claim for benefits until 2000.  The Court 
has held that a veteran's delay in asserting a claim, which 
in this case was not filed until more than four decades after 
service, can constitute negative evidence that weighs against 
the claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).

Additionally, the Board notes that while the Court has held 
that VA cannot ignore a veteran's testimony simply because he 
is an interested party, personal interest may affect the 
credibility of the evidence.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  In this case, the Board finds that 
the veteran's statements and testimony on appeal pertinent to 
his claim of being diagnosed in service by a military doctor 
with "chronic bronchitis" is outweighed by the pertinently 
negative service discharge exam as well as the post-service 
medical records submitted with his claim, none of which show 
actual treatment for a lung disorder until decades after 
service.  See Curry v. Brown, 7 Vet. App. 59 (1994) [a 
veteran's version of events from past may be of limited 
credibility and probative value in the absence of medical 
records showing actual treatment for the claimed disorder].

In short, for the reasons stated immediately above Hickson 
element (2) has not been met.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus opinion is of record which serves to 
link the claimed chronic bronchitis to the veteran's military 
service.  In the absence of a diagnosis of chronic 
bronchitis, such a nexus opinion would be an impossibility.  
The veteran has been informed of the need for such evidence, 
and he has not provided such.  As discussed above in 
connection with the VCAA under the circumstances here 
presented, there is no duty on the part of VA to obtain a 
medical nexus opinion.  See 38 C.F.R. § 3.159 (2003); see 
also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

As noted above, service connection may be established if 
continuity of symptomatology after service is demonstrated.  
See 38 C.F.R. § 3.303(b) (2003).  
The veteran and his spouse have submitted statements to the 
effect that he has had a cough continually since leaving 
military service.

With regard to the veteran's and his wife's accounts of him 
having a long history of a chronic cough dating from his 
military service,  they are competent to report fits of 
coughing over the years.  See Falzone v. Brown, 8 Vet. App. 
398, 405-06 (1995); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) [while individuals lacking medical training and/or 
expertise are not competent to render medical diagnoses and 
opinions regarding the etiology of a disease or injury, they 
are competent to report observations of their senses (sight, 
sound, hearing, etc.)].  However, with respect to the 
conclusion, express or implied, of the veteran and his spouse 
that such coughing was caused by bronchitis, it is well 
settled that laypersons without medical training, such as the 
veteran and his wife, are not qualified to render medical 
opinions on matters such as the etiology of a disorder, and 
so their opinions are entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2003) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Thus, although 
not necessarily discounting their contentions of a continuous 
cough for a period of 40 years, the Board finds that their 
attempts to ascribe such cough to chronic bronchitis does not 
constitute competent medical evidence.

Furthermore, aside from the veteran's unsubstantiated medical 
history, there is no medical evidence showing a history of 
ongoing treatment for bronchitis for decades after service.  
This gap in the evidentiary record preponderates strongly 
against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991); see also Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking.

Accordingly, all three Hickson elements are not met as to 
this issue. 

In summary, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bronchitis.  
The benefit sought on appeal is accordingly denied. 

2.  Entitlement to service connection for a hernia on the 
left side.

3.  Entitlement to service connection for a cyst on the head.

The veteran is also seeking entitlement to service connection 
for a hernia on his left side and a cyst on his head.  In his 
contentions and hearing testimony on appeal, the veteran 
asserts that while in service he developed pain symptoms in 
his left side from lifting.  He asserts further that a 
military doctor told him he had a "potential" hernia.  As 
for the cyst, the veteran contends that he bumped his head in 
service; that he subsequently experienced gradual swelling, 
soreness and infection in the area of the bump; and that this 
condition eventually required surgical excision of a cyst 
years later (in 1968 or 1969).

Because these two issues involve essentially the same 
analysis, which is somewhat duplicative of the analysis 
employed by the Board with respect to the bronchitis which 
has been discussed above, for the sake of convenience and 
brevity the Board will address them simultaneously.

Discussion

With respect to the first Hickson element, the medical 
evidence on file does not establish the existence of a 
current disability for either a left-sided hernia or a cyst 
on the head.  The recently submitted VA outpatient reports 
dated from 1992 are entirely negative for any documented 
treatment for either condition.  An outpatient report dated 
in April 1993 noted a remote medical history for removal of a 
cyst on his head in 1968, similar to what has been reported 
by the veteran, but the recent medical reports nevertheless 
do not show an actual, current disability with respect to 
either a left-sided hernia or cyst on the head.  As noted 
above, the veteran has been specifically apprised of the need 
to submit medical evidence showing a current disability for 
the claimed hernia and head cyst, but none has been 
submitted.  Hickson element (1) has therefore not been met, 
and the veteran's claim thus fails. 

With respect to the second Hickson element, as with the 
bronchitis claim, the Board's consideration of these two 
claims is also hampered by the fact that a portion of the 
veteran's service medical records are unavailable.  However, 
the report of the March 1956 discharge physical examination 
is of record and is entirely negative for any findings 
reflecting a history of treatment in service for a hernia or 
cyst on the head or for a clinical diagnosis for either 
condition.  There is also no post-service evidence of such 
disorders, aside from the veteran's report of surgery in 
approximately 1968-9.  In light of the fact that there is 
absolutely no objective evidence of the claimed disabilities, 
either in service or thereafter, the veteran's recollection 
of events from distant past is of limited probative value.  
See Curry, supra.  Consequently, the Board finds that Hickson 
element (2), competent evidence of in-service disease or 
injury, has not been met.

The Board additionally observes in passing that in the 
absence of a current disability for either disorder, Hickson 
element (3) medical nexus, is necessarily lacking also.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against these claims, 
and therefore, the benefits sought on appeal are denied.


ORDER

Service connection for bronchitis is denied.

Service connection for a hernia is denied.

Service connection for a cyst on the head is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



